Citation Nr: 1712823	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  14-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as due to in-service herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for type II diabetes mellitus, to include as due to in-service herbicide exposure, and if so, whether the claim should be granted.

3.  Entitlement to service connection for diabetic retinopathy, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and a fellow service member


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, which included service in the Republic of Korea from September 1966 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was held in February 2016 by means of video conferencing equipment with the Veteran in Montgomery, Alabama, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing has been associated with the record.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals," but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.


FINDINGS OF FACT

1.  A February 2008 rating decision denied the claim of entitlement to service connection for type II diabetes mellitus; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim.

3.  The evidence is at least in equipoise as to whether the Veteran was exposed to herbicides while in service in Korea.

4.  The Veteran has CAD.

5.  The Veteran has type II diabetes mellitus.

6.  The Veteran's diabetic retinopathy is proximately due to his type II diabetes mellitus.
7.  The Veteran's bilateral upper extremity peripheral neuropathy is proximately due to his type II diabetes mellitus. 

8.  The Veteran's bilateral lower extremity peripheral neuropathy is proximately due to his type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for type II diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

2.  The criteria for service connection for CAD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016). 

3.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016). 

4.  The criteria for service connection for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.303 (2016).  

5.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.303 (2016).

6.  The criteria for service connection for bilateral lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 
In a February 2008 rating decision, the Veteran's claim for service connection for type II diabetes mellitus was denied on the basis that there was no evidence the Veteran was exposed to herbicides during service.  The Veteran did not appeal the denial or submit any pertinent evidence within the appeal period.  Thereafter, the Veteran initiated a claim to reopen his previously denied claim.  

The evidence of record in February 2008 consisted of the Veteran's service treatment records (STRs), post-service medical records, and lay statements.  The evidence received after the expiration of the appeal period includes additional statements from the Veteran and fellow service members which describe exposure to herbicides while serving in Korea.  When presumed credible, this evidence does slightly heighten the possibility of substantiating the Veteran's claim.  As such, the Board finds this evidence to be new and material.  Accordingly, reopening of the claim is warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, the Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (a) (2016).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, if a veteran had active service in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, the Veteran will be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, and service connection based on such exposure will be presumed for certain conditions, including CAD and type II diabetes mellitus.  38 C.F.R. §§ 3.307 (a)(6)(iv), 3.309(e) (2016).

In addition, a claimant may establish service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

At the outset, the Board notes the Veteran claims entitlement to service connection for CAD and type II diabetes mellitus on the basis that these disabilities were caused by exposure to Agent Orange or other herbicide agents during his service in Korea.  He claims entitlement to service connection for diabetic retinopathy and peripheral neuropathy of the bilateral upper and lower extremities on the basis that these disabilities are proximately due to his type II diabetes mellitus.

The record shows the Veteran has been diagnosed with both CAD and type II diabetes mellitus.  Because CAD and type II diabetes mellitus are both subject to presumptive service connection for veterans exposed to herbicide agents during service, the Board will first address whether the Veteran was exposed to herbicides during his service in Korea.

In this regard, the Board notes the Veteran has asserted he served in the Republic of Korea between September 1966 and October 1967.  These dates of service in Korea are corroborated by the Veteran's official military personnel file (OMPF).  The Board notes the Veteran's service in Korea was prior to April 1968, and thus, in-service exposure to herbicides cannot be presumed.  38 C.F.R. § 3.307(a)(6)(iv) (2016).

However, the Veteran has asserted his unit was part of the 2nd Infantry Division and was assigned near the DMZ.  The Veteran's OMPF corroborates this assertion.  The Veteran asserted he was assigned to a compound about 1/5 of a mile south of the Imjin River and was assigned to patrol duty with 25 or 30 others in the spring and summer of 1967.  He asserted his duties involved patrolling the north and south sides of the Imjin River for North Korean infiltrators.  The patrols covered the areas on both sides of the Freedom Bridge and involved wading in creeks and the edge of the river to set up observation points.  The observation points were foxholes, which he would often occupy overnight even if the holes were filled by rain and contaminated ground water.

He further asserted he witnessed herbicides being stored, prepared, and sprayed both around his compound and on both sides of Imjin River in the early spring of 1967.  He stated that South Korean civilians used "backpack sprayers" filled with defoliants to spray around the compound, to include gun emplacements and perimeter fences.

The Veteran asserted he had spoken with a fellow service member, R.H., who also conducted these patrols along the Imjin River, and learned from him that 2nd Infantry Division soldiers provided security for South Korean civilians who were tasked with spraying defoliants along major roads and at outposts along the DMZ in the late spring and early summer of 1967.  

The Veteran asserted that due to all the spraying of defoliants, the water running to the Imjin River was contaminated, and thus he was exposed to herbicides while wading in the river and occupying foxholes overnight.

The Veteran also recalled a particular event in which he and 4 South Korean soldiers left his compound in a truck in order to patrol the Imjin River, and encountered individuals spraying the side of the road with defoliant.  He stated as they got closer, the spray covered the truck's windows and entered the cab of the truck.  He stated he had to pull over and clean the windshield, and that he had to wash the spray off of his shirt in the river.  The Veteran also recalled an occasion when he went to carry a load of laundry in June or July of 1967 and noticed a truck pulling a trailer with a long hose attached, which was being used to spray the river banks.

The Veteran submitted numerous statements from fellow service members to support his contention that herbicide agents were used in Korea prior to April 1, 1968.  In a March 2011 statement by R.H., the service member referenced by the Veteran above, R.H. stated he served in Korea along the DMZ with the 2nd Infantry Division between October 1966 and November 1967.  R.H. stated he and other soldiers provided security for South Korean troops who were spraying defoliants along major roads and at various outposts.  He stated this spraying was done in the late spring and early summer of 1967.  He stated he and other soldiers were within 3 to 15 meters of the spraying and were often downwind of it and were certainly exposed.  R.H. also stated they ate food and drank ground water from these areas.  He further stated the sprayed foliage was stacked in trucks and taken to a village for heating and cooking fuel.

In a separate March 2011 statement, J.P. asserted he had served in Korea from September 1966 to October 1967, the same months the Veteran was in Korea.  He stated he was involved in building the barrier fence along the DMZ, and that many times he and fellow soldiers would find empty drums of Agent Orange along the DMZ.  He stated this occurred from July 1967 to October 1967.

In a May 2011 statement, J.B. asserted he served in Korea along the DMZ from September 1966 to January 1968.  He stated in January 1967, he was assigned to be the driver for a colonel.  He stated he witnessed the results of chemical defoliants having been sprayed along the DMZ, and that an area of 2 to 4 meters on either side of the barbed-wire fence was devoid of foliage.  He further stated in spring 1967 he witnessed the area around his barracks being sprayed by South Korean workers using hand pump sprayers.  He further asserted that due to the extremely dusty conditions, it was obvious that any chemicals sprayed would transfer to the soldiers and their food and water.  In March 2013, the Veteran submitted a photograph taken by J.B. in August or September 1967 of "the fence" along the DMZ which appears to show considerable dissipation of the vegetation near the fence on either side.

In a March 2013 statement, B.B. asserted he served in Korea in the same unit as the Veteran between September 1966 and October 1967.  He stated his duties included patrolling the Imjin River.  He stated there was no vegetation on either side of the Imjin River, and that during that time he observed South Koreans with spray tanks strapped to their backs, spraying what he believed to be Agent Orange around his camp.  He stated that they constantly encountered infiltration attempts by North Korean soldiers, and thus defoliation was used to increase visibility and discourage such attempts.  Similarly to the Veteran, B.B. described manning foxholes near the Imjin River overnight, even though heavy rains filled the foxholes with water, submerging his equipment in contaminated water that he thought had absorbed herbicides from the ground.

In a January 2013 statement, W.H. asserted he arrived in Korea in September or October of 1966 and his duties included scouting positions along the Imjin River for artillery positions.  He stated many of the firing zones were cleared by locals who sprayed and cut the underbrush and trees while guarded by U.S. or South Korean soldiers.  He stated that during the winter of 1966 into the spring of 1967, there was increased activity along the DMZ in the form of infiltration attempts by North Koreans.  He stated this necessitated spraying and cutting foliage to clear areas for artillery firing points.

In addition to the lay statements summarized above, the Board notes the Veteran submitted an April 2004 letter from the Department of the Army, U.S. Armed Services Center for Unit Records Research, which was a response to a records request in the case of another veteran.  In pertinent part, the letter stated that according to military records, herbicides were used in Korea by Republic of Korea Armed Forces between 1967 and 1969, along the southern boundary of the DMZ.  The letter stated that herbicides were applied using hand sprayers and M8A2 trailer-mounted decontamination apparatus.  The letter stated that although Republic of Korea personnel were advised in the use of herbicides by U.S. Army Non-Commissioned Officers, no U.S. personnel were known to have been actually involved in the application of the herbicides.

Upon a careful review of the foregoing and of the entire record, the Board finds that, based upon the particular facts of the present case, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during his service in Korea.  In this regard, the Board notes that notwithstanding the fact that presumptive exposure is only available for veterans who served in Korea on or after April 1, 1968, the Veteran's recollection of events has remained consistent throughout the period of the claim, and his statements are highly consistent with those of numerous fellow service members.  In addition, the Board notes that although the April 2004 letter noted above stated that U.S. personnel were not known to have applied herbicides themselves, that is not what the Veteran is claiming here, and in fact, the letter is consistent with the Veteran's assertions that herbicides were applied by South Korean soldiers using hand sprayers, and that such herbicides were used as early as 1967.

Because the Board has found the evidence is in equipoise as to whether the Veteran was exposed to herbicides during service, entitlement to service connection for CAD and type II diabetes mellitus is warranted on a presumptive basis.  See 38 C.F.R. § 3.309(e) (2016).

The Board next notes that post-service medical records show the Veteran was diagnosed with nonproliferative diabetic retinopathy in March 2012.  In addition, in a December 2007 VA examination report, a VA examiner determined the Veteran had bilateral lower extremity peripheral neuropathy, which the examiner stated was a complication of the Veteran's type II diabetes mellitus.  The Board also notes that in a December 2010 letter, the Veteran's private physician stated the Veteran had decreased sensation in his fingers, and in a March 2011 Agent Orange program note, a VA healthcare provider attributed numbness and tingling in the Veteran's hands and feet to diabetic neuropathy.  Upon a review of the entire record, there is no medical evidence positing an etiology other than the Veteran's type II diabetes mellitus for his retinopathy or for the neurologic symptoms affecting his bilateral upper and lower extremities.  

Accordingly, because the Board has determined service connection is warranted for type II diabetes mellitus, the Board finds granting of service connection for diabetic retinopathy, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy, as proximately due to the Veteran's type II diabetes mellitus, is warranted.










	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been presented, reopening of the claim of entitlement to service connection for type II diabetes mellitus is granted.

Service connection for CAD is granted.

Service connection for type II diabetes mellitus is granted.

Service connection for diabetic retinopathy is granted.

Service connection for bilateral upper extremity peripheral neuropathy is granted.

Service connection for bilateral lower extremity peripheral neuropathy is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


